Atkinson, Justice.
A petition was presented to the ordinary of Fulton County by Harold T. Dillon as next friend of Mercer George Sills, to require Jesse W. Sills as guardian to render a legal account and make a settlement with his ward, and for general relief. A rule nisi was duly issued, and the petitioner was appointed guardian ad litem. The respondent filed his answer and prayed that the petition be denied. The case was heard on the pleadings submitted, and the petition was denied. The petitioner entered an appeal to' the superior court, and on the trial a verdict was returned for the defendant. The plaintiff made a motion for new trial, on the general grounds. The motion was amended by the addition of special grounds assigning error on rulings as to admissibility of evidence, on exceptions to portions of the charge to the jury, and on refusal to give stated instructions. The plaintiff excepted to the refusal of a new trial.
In the trial of the case on appeal the jurisdiction of the superior court was not broader than the jurisdiction of the court of ordinary. Maloy v. Maloy, 134 Ga. 432 (2) (68 S. E. 80), and cit. The proceedings not being in equity, and not directly involving title to land, and mo assignment of error having been made on any constitutional question within the meaning of the provision of the constitution defining the jurisdictions of the Supreme Court and the Court of Appeals, this court is without jurisdiction to determine the question brought here for review by the bill of exceptions. The case is transferred to the Court of Appeals, which has jurisdiction.

All the Justices concur.